Exhibit – 10.3

2007A AMENDMENT TO LOAN DOCUMENTS

THIS 2007A AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), is made and entered
into as of September 17, 2007, by and among (i) JPMORGAN CHASE BANK, N.A., a
national banking association (the “Agent Bank”) (JPMORGAN CHASE BANK, N.A. may
also be referred to as a “Bank”); (ii) the BANKS identified on Schedule 1.1
hereto (each a “Bank” and collectively, the “Banks”); (iii) SYPRIS SOLUTIONS,
INC., a Delaware corporation, with its principal office and place of business
and registered office in Louisville, Jefferson County, Kentucky (the “Borrower”)
and (iv) the GUARANTORS identified on Schedule 1.2 hereto (each a “Guarantor”
and collectively, the “Guarantors”).

PRELIMINARY STATEMENT:

A. Certain of the Guarantors and their Affiliates entered into a Loan Agreement
dated as of March 21, 1997, with the Agent Bank (the “Original Loan Agreement”),
whereby the Agent Bank extended in favor of the Guarantors a revolving line of
credit in the amount of $20,000,000, a term loan in the amount of $10,000,000
and a swing line of credit subfacility in the amount of $5,000,000.

B. The predecessors to the Borrower and certain of the Guarantors entered into a
1997A Amended and Restated Loan Agreement dated as of November 1, 1997, with the
Agent Bank (the “1997A Loan Agreement”), whereby the Agent Bank increased the
revolving line of credit to $30,000,000 and the term loan to $15,000,000 and
provided the swing line of credit subfacility in the amount of $5,000,000. The
1997A Loan Agreement was subsequently amended by, among other amendments, the
1998A Amendment to Loan Documents dated as of February 18, 1998.

C. The Borrower, certain of the Guarantors, the Agent Banks and the Banks
entered into the 1999 Amended and Restated Loan Agreement dated as of
October 27, 1999 (the “1999 Loan Agreement”), which amended, restated and
replaced the Original Loan Agreement and the 1997A Loan Agreement, as amended.
The 1999 Loan Agreement provided for a revolving line of credit in the amount of
$100,000,000, a swing line subfacility of $5,000,000 and a letter of credit
subfacility of $15,000,000. The 1999 Loan Agreement was subsequently amended by
among other amendments, (i) the 2000A Amendment to Loan Documents dated as of
November 9, 2000 (the “2000A Amendment”); (ii) the 2001A Amendment to Loan
Documents dated as of February 15, 2001 (the “2001A Amendment”); (iii) the 2002A
Amendment to Loan Documents dated as of December 21, 2001 and having an
effective date of January 1, 2002 (the “2002A Amendment”); (iv) the 2002B
Amendment to Loan Documents dated as of July 3, 2002 (the “2002B Amendment”);
(v) the 2003A Amendment to Loan Documents dated as of October 16, 2003 (the
“2003A Amendment”); (vi) the 2005A Amendment to Loan Documents dated as of
March 10, 2005 (the “2005A Amendment”); (vii) the 2005B Amendment to Loan
Documents dated as of May 10, 2005 (the “2005B Amendment”); (viii) the 2005C
Amendment to Loan Documents dated as of August 3, 2005 (the “2005C Amendment”);
and (ix) and the 2006A Amendment to Loan Documents dated as of February 28, 2006
(the “2006A Amendment”).



--------------------------------------------------------------------------------

D. The Agent Bank and the Banks in May, 2004 consented to the Borrower’s
issuance of $55,000,000 of senior notes (the “Senior Notes”) pursuant to a note
purchase agreement.

E. The Borrower in April, 2004 created a new subsidiary, Sypris Technologies
Kenton, Inc., a Delaware corporation (“STK”), and the Agent Bank and the Banks
consented to the creation of STK as a subsidiary, on the condition that STK
become a Guarantor under the Loan Agreement. STK became a Guarantor under the
Loan Agreement by executing and delivering to the Agent Bank a Guaranty
Agreement dated June 1, 2004, guarantying the obligations of the Borrower to the
Banks (the “STK Guaranty”).

F. The Borrower in June, 2004 requested that the Banks consent to the Borrower’s
acquisition of a facility in Toluca, Mexico (the “Toluca Facility”). The Banks
consented to the acquisition of the Toluca Facility. The Borrower created the
following second tier subsidiary and third tier subsidiaries related to the
Toluca Facility: (i) Sypris Technologies Mexican Holdings, LLC (the interests of
which are held by Sypris Technologies, Inc.) and (ii) Sypris Technologies
Mexico, S. de R.L. de C.V. and Sypris Technologies Toluca, S.A. de C.V. (the
interests of which are held by Sypris Technologies Mexican Holdings, LLC and
Sypris Technologies, Inc.) (all of the foregoing Subsidiaries are referred to as
the “Toluca Subsidiaries”).

G. The Borrower, the Guarantors, the Agent Bank and the Banks completely amended
and restated the 1999 Loan Agreement and related documents by entering into an
Amended and Restated Loan Agreement dated as of April 6, 2007 (the “2007 Loan
Agreement”), providing for, among other things (i) the Revolving Credit Facility
in the amount of $50,000,000; (ii) consent to the Borrower’s redemption of a
portion of the outstanding principal amount of the Senior Notes, reducing the
outstanding principal amount of the Senior Notes to $30,000,000 and
(iii) certain other changes.

H. The Borrower, the Guarantors, the Agent Bank and the Banks now wish to amend
the 2007 Loan Agreement in order to (i) increase the size of the Revolving
Credit Facility to $80,000,000; (ii) consent to the Borrower’s redemption of the
remaining outstanding principal amount of the Senior Notes, permanently reducing
the outstanding principal amount of the Senior Notes to $0; (iii) changing the
restrictions on the Borrower’s use of the Dana Payment; and (iv) certain other
changes.

I. Subject to the terms set forth herein, the Banks are agreeable to the
amendments to the Loan Documents set forth herein. The 2007 Loan Agreement, as
amended by this Amendment is referred to herein as the “Loan Agreement.”

J. None of the amendments and changes set forth herein shall take effect or have
any legal effect until the satisfaction of all conditions precedent set forth in
Section 8 hereof. As of the Effective Time (as defined in Section 8.J hereof),
the provisions of this Amendment shall take effect.



--------------------------------------------------------------------------------

K. Terms not defined herein shall have the meanings set forth in the Loan
Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
agree as follows:

1. AMENDMENT OF LOAN AGREEMENT.

A. Amendment of the Definitions section of Loan Agreement. The following
definitions are amended and restated in their entirety:

1.24 “Collateral Agent” means J.P. Morgan Chase Bank, N.A. in its capacity as
Collateral Agent for the Banks under that certain Amended and Restated
Collateral Sharing Agreement, dated as of April 6, 2007, as amended, together
with any successor in such capacity.

1.97 “Pricing Level” means, for any Pricing Period, Pricing Level 0, Pricing
Level I, Pricing Level II, Pricing Level III, Pricing Level IV, Pricing Level V,
Pricing Level VI, or Pricing Level VII, as may be in effect for such Pricing
Period; provided that, the Default Rate shall be in effect upon the occurrence
and during the continuation of any Event of Default.

1.98 “Pricing Level I” means the Pricing Level that will be in effect for the
applicable Pricing Period if, as at the relevant Date of Determination, the
ratio of the Borrower’s Adjusted Funded Debt as measured on such Date of
Determination, to the Borrower’s EBITDA as measured on such Date of
Determination, is greater than 0.50 to 1.00 but is less than or equal to 1.00 to
1.00.

1.113 “Revolving Credit Facility” means the revolving line of credit established
by the Banks in favor of the Borrower in the principal amount of Eighty Million
Dollars ($80,000,000), subject to being increased by up to an additional Fifty
Million Dollars ($50,000,000) as set forth in Section 2.1G of the Loan
Agreement, pursuant to which the Borrower may obtain Revolving Credit Loans from
the Banks and/or Letters of Credit from the Agent Bank during the term of the
Revolving Credit Facility upon the terms and conditions set forth in this Loan
Agreement. The Revolving Credit Facility includes as a sublimit the Letter of
Credit Subfacility and the Swing Line Credit Subfacility. All references to the
“aggregate



--------------------------------------------------------------------------------

principal balance of the Revolving Credit Loans outstanding” or similar phrases
in this Loan Agreement or in the Revolving Credit Notes shall mean, as of the
date of determination thereof, the sum of (i) the entire aggregate outstanding
principal balance of all Revolving Credit Loans made by the Banks pursuant to
this Loan Agreement, (ii) the then existing Letter of Credit Usage and (iii) the
then existing Swing Line Usage.

1.117 “Revolving Credit Notes” means (i) that certain Amended and Restated
Revolving Credit Promissory Note made by the Borrower, payable to the order of
JPMorgan Chase Bank, N.A., and in the face principal amount of Thirty Four
Million Dollars ($34,000,000) the form of which is annexed to the 2007A
Amendment to Loan Documents as Exhibit A-1, as the same may hereafter be
amended, modified, renewed, replaced and/or restated from time to time;
(ii) that certain Amended and Restated Revolving Credit Promissory Note made by
the Borrower, payable to the order of LaSalle Bank National Association, and in
the face principal amount of Twenty Eight Million Dollars ($28,000,000), the
form of which is annexed to the 2007A Amendment to Loan Documents as Exhibit
A-2, as the same may hereafter be amended, modified, renewed, replaced and/or
restated from time to time; and (iii) that certain Amended and Restated
Revolving Credit Promissory Note made by the Borrower, payable to the order of
National City Bank of Kentucky, and in the face principal amount of Eighteen
Million Dollars ($18,000,000), the form of which is annexed to 2007A Amendment
to Loan Documents as Exhibit A-3, as the same may hereafter be amended,
modified, renewed, replaced and/or restated from time to time and (iv) each
future Revolving Credit Promissory Note, if any, made by the Borrower pursuant
to the Revolving Credit Facility.

The following definitions are added to the Definitions section of the Loan
Agreement:

1.97A “Pricing Level 0” means the Pricing Level that will be in effect for the
applicable Pricing Period if, as at the relevant Date of Determination, the
ratio of the Borrower’s Adjusted Funded Debt as measured on such Date of
Determination, to the Borrower’s EBITDA as measured on such Date of
Determination, is equal to or less than 0.50 to 1.00.

1.134A “2007A Amendment to Loan Documents” means the 2007A Amendment to Loan
Documents dated September 17, 2007 by and between the Agent Bank, the Banks, the
Borrower and the Guarantors.



--------------------------------------------------------------------------------

B. Amendment of Section 2 of the Loan Agreement. The following parts of
Section 2 of the Loan Agreement are amended to reflect the increase in the size
of the Revolving Credit Facility from Fifty Million Dollars ($50,000,000) to
Eighty Million Dollars ($80,000,000).

(1) Amendment of the first paragraph of Section 2. The first paragraph of
Section 2 is amended and restated to read as follows:

“Subject to the terms and conditions of this Loan Agreement (including but not
limited to Section 2.1G hereof), the Banks hereby establish the Revolving Credit
Facility in favor of the Borrower in the principal amount of Eighty Million
Dollars ($80,000,000). Pursuant to the Revolving Credit Facility, the Borrower
may obtain Revolving Credit Loans and/or Letters of Credit pursuant to, and
subject to the terms and conditions set forth in, this Loan Agreement for the
purposes set forth in Sections 2.5A and 2.7 hereof. The Revolving Credit
Facility is subject to the following terms and conditions:”

(2) Amendment of Section 2.1A. Section 2.1A is amended to delete the words
“Fifty Million Dollars ($50,000,000)” and to substitute therefor “Eighty Million
Dollars ($80,000,000)”.

(3) Amendment of Section 2.1G. Subparagraph (i) of Section 2.1G is amended and
restated as follows:

“(i) Amount of Increase in Revolving Loan Commitments. The Borrower may from
time to time and at any time, with the consent of the Agent Bank (provided,
however, if Borrower shall have complied with the provisions of this
Section 2.1G such consent shall not be unreasonably withheld) but without the
consent of the Banks, except as provided in Section 2.1G (ii) hereof, increase
the total amount of the Revolving Loan Commitments by a maximum amount of up to
Eighty Million Dollars ($80,000,000), to a total amount not to exceed One
Hundred Thirty Million Dollars ($130,000,000), subject to satisfaction of each
and all of the requirements contained in this Section 2.G (subject to those
requirements, a “Permitted Commitment Increase”).

(4) Amendment of Section 2.2A. The interest rate grid in Section 2.2A is amended
and restated in its entirety as follows:

 

Pricing Level

  

Adjusted Funded

Debt to EBITDA

  

Applicable

LIBOR Margin

  

Applicable

Base Rate Margin

Pricing Level 0    > 0.00, but < 0.50          1.125%        0.00% Pricing Level
I    > 0.50, but < 1.00        1.25%        0.00% Pricing Level II    > 1.00,
but < 1.50    1.50    0.00 Pricing Level III    > 1.50, but < 2.00    1.75   
0.25 Pricing Level IV    > 2.00, but < 2.50    2.00    0.50 Pricing Level V    >
2.50, but < 3.00    2.50    1.00 Pricing Level VI    > 3.00, but < 3.50    3.00
   1.50 Pricing Level VII    > 3.50    3.50    2.00



--------------------------------------------------------------------------------

(4) Amendment of Section 2.3A. The Revolving Credit facility Commitment Fee grid
in Section 2.3A is amended and restated in its entirety as follows:

 

Pricing Level

  

Adjusted Funded

Debt to EBITDA

  

Applicable

Commitment Fee

Percentage

Pricing Level 0    > 0.00, but < 0.50          0.175% Pricing Level I    > 0.50,
but < 1.00    0.20 Pricing Level II    > 1.00, but < 1.50    0.25 Pricing Level
III    > 1.50, but < 2.00    0.30 Pricing Level IV    > 2.00, but < 2.50    0.35
Pricing Level V    > 2.50, but < 3.00    0.40 Pricing Level VI    > 3.00, but <
3.50    0.50 Pricing Level VII    > 3.50    0.50

C. Deletion of Section 2.4D (Mandatory Permanent Reduction in Revolving Loan
Commitments Upon Receipt of Dana Payment). Section 2.4D is hereby deleted from
the Loan Agreement.

D. Amendment of Section 2.7F (Letters of Credit – Compensation). The Letter of
Credit Fee grid in Section 2.7F is amended and restated in its entirety as
follows:

 

Pricing Level

  

Adjusted Funded

Debt to EBITDA

  

Applicable Letter of

Credit Percentage

Pricing Level 0    > 0.00, but < 0.50          1.125% Pricing Level I    > 0.50,
but < 1.00        1.25% Pricing Level II    > 1.00, but < 1.50    1.50 Pricing
Level III    > 1.50, but < 2.00    1.75 Pricing Level IV    > 2.00, but < 2.50
   2.00 Pricing Level V    > 2.50, but < 3.00    2.50 Pricing Level VI    >
3.00, but < 3.50    3.00 Pricing Level VII    > 3.50    3.50



--------------------------------------------------------------------------------

E. Amendment of Section 4.3B (Conditions Subsequent – Landlord Lien Waivers).
Section 4.3B is hereby amended by striking the phrase “assets with a net book
value of $1,000,000” and substituting therefor “assets with a net book value of
$2,000,000”.

F. Amendment of Section 4.3C (Conditions Subsequent – Fixture Filing
Statements). Section 4.3C is hereby amended by striking the phrase “(ii) at any
other location where the Obligors maintain assets with a net book value of
$1,000,000 within ten (10) days after Closing” and substituting therefor “(ii)
at any other location where the Obligors maintain assets with a net book value
of $2,000,000 or more, unless specifically waived by the Collateral Agent.”

G. Amendment of Section 6.3E (Fiscal Year Budget; Quarterly Comparison of Budget
to Actual Results; Quarterly Budget Update; Quarterly Market Overview).
Subparagraphs (iii) and (iv) are hereby deleted from Section 6.3E.

H. Amendment and Restatement of Section 6.13 (Depository Accounts). Section 6.13
is hereby amended and restated as follows:

“6.13 Depository Accounts. To the extent that the balance in any depository
account (excluding any depository account holding moneys for the benefit of
employees of the Borrower and the Guarantors under an employee benefit plan)
maintained by the Borrower or the Guarantors at a bank or financial institution
other than the Agent Bank or a Bank ever exceeds Five Hundred Thousand Dollars
($500,000), the Borrower and Guarantors shall notify the Collateral Agent of
such fact and shall execute a deposit account control agreement with respect to
such depository account, all in form and substance satisfactory to the
Collateral Agent.”



--------------------------------------------------------------------------------

I. Amendment and Restatement of Section 7.10 (Capital Expenditures).
Section 7.10 is hereby amended and restated as follows:

“7.10 Capital Expenditures. The Borrower shall not incur Capital Expenditures in
any calendar year in excess of the following limits:

 

Calendar Year

   Limitation

2007

   $ 25,000,000

2008

   $ 35,000,000

2009

   $ 35,000,000

Notwithstanding the foregoing, to the extent the Borrower’s capital expenditures
are less than the above in a calendar year, the Borrower in the following
calendar year may additionally expend the difference between the limitation for
such calendar year and the amount actually spent in such calendar year (such
difference, the “Carry Forward”), provided that a Carry Forward from one
calendar year to the next calendar year may not exceed Five Million Dollars
($5,000,000).”

J. Amendment and Restatement of Section 7.12B (New Subsidiaries). Section 7.12B
is hereby amended and restated as follows:

“B. Upon the creation or acquisition of a Subsidiary that is a corporation or
limited liability company not organized under the laws of the United States or
any State or territory thereof (a “Foreign Entity”), if Borrower advises Agent
Bank in writing that it believes that requiring such Foreign Entity to execute a
Guaranty Agreement would cause adverse tax results to the Borrower under the
Internal Revenue Code, then the Borrower shall, or shall cause its applicable
parent Subsidiary, as promptly as possible (but in any event within sixty
(60) days following the creation or acquisition thereof) to (i) execute a Pledge
Agreement in favor of the Collateral Agent with respect to sixty-five percent
(65%) of the Stock or limited liability company interests of such Subsidiary, as
applicable (such Subsidiary referred to herein as a “Foreign Entity
Subsidiary”), and (ii) deliver and cause each such Foreign Entity Subsidiary to
deliver to the Collateral Agent stock certificates and stock powers (to the
extent applicable) or limited liability company certificates (to the extent
applicable) with respect to the Foreign Entity Subsidiary, resolutions, opinions
of counsel which are reasonably acceptable to Borrower and the Agent Bank, and
such other documentation as the Collateral Agent may reasonably request, all in
form and substance reasonably satisfactory to the Collateral Agent; provided,
however, that in the event that more than one Subsidiary within a commonly
controlled group of Subsidiaries constitutes a Foreign Entity Subsidiary
required to be pledged hereunder, then only the capital stock of the “parent” or



--------------------------------------------------------------------------------

“controlling” Subsidiary shall be required to be pledged hereunder; provided
further, that the Borrower shall not be required to take the action described in
this Section 7.12B unless and until (i) the Foreign Entity Subsidiary first has
either assets with a net book value of at least Two Million Dollars ($2,000,000)
or revenues in a calendar year of at least Two Million Dollars ($2,000,000) or
(ii) the Agent Bank reasonably requests that the Borrower take such action.

K. Deletion of Section 7.13 (Restricted Payments). Section 7.13 is hereby
deleted from the Loan Agreement.

L. Amendment and restatement of Schedule 2.1. Schedule 2.1 to the Loan Agreement
is amended and restated in its entirety by Schedule 2.1 attached hereto.

M. Amendment and restatement of Compliance Certificate. The Compliance
Certificate is amended and restated in its entirety by the Compliance
Certificate attached hereto as Exhibit G.

2. AMENDMENT AND RESTATEMENT OF REVOLVING CREDIT NOTES. The Revolving Credit
Notes are amended, restated and replaced in their entirety by Revolving Credit
Notes in the form of Exhibits A-1, A-2 and A-3 attached hereto.

3. AMENDMENT OF GUARANTY AGREEMENT. Section 1 of the Guaranty Agreement is
amended and restated as follows:

“SECTION 1

Recitals and Definitions

This Agreement is entered into concurrently with and pursuant to an Amended and
Restated Loan Agreement (the “Loan Agreement”) dated as of the date of this
Agreement by and between (i) the Agent Bank; (ii) the Banks identified therein
(the “Banks”); (iii) the Borrower and (iv) each Guarantors. Capitalized terms
not otherwise defined herein shall have the meanings given them in the Loan
Agreement. Pursuant to the Loan Agreement, the Borrower has executed and
delivered to the Banks its Revolving Credit Notes (collectively, the “Notes”) in
the total principal amount of up to Eighty Million Dollars ($80,000,000)
(subject to increase up to a maximum of One Hundred Thirty Million Dollars
($130,000,000)) (such Notes, including any note or other instrument issued in
renewal, replacement, extension, modification, novation and/or revival thereof,
is hereinafter referred to as the Notes) and various other Loan Documents (as
that term is defined in the Loan Agreement). This Agreement has been executed by
each Guarantor and delivered to the Agent Bank in amendment, restatement and
complete replacement of, but not in novation of, the Guaranty Agreements of each
Guarantors dated October 27, 1999.”



--------------------------------------------------------------------------------

4. AMENDMENT OF COLLATERAL SHARING AGREEMENT, SECURITY AGREEMENT, PLEDGE
AGREEMENT AND OTHER SECURITY DOCUMENTS.

A. As of the Effective Time, all of the remaining outstanding Senior Notes will
be redeemed and will no longer be outstanding. Accordingly, the Collateral
Sharing Agreement, the Security Agreement, the Pledge Agreement, the UCC-1
financing statements referenced in Section 4.1M of the Loan Agreement, the
deposit account control agreements referenced in Section 4.1N of the Loan
Agreement, the USPTO filings referenced in Section 4.3A of the Loan Agreement
and the fixture financing statements referenced in Section 4.3C of the Loan
Agreement are all hereby deemed amended to reflect that on and after the
Effective Time, the Collateral Agent will hold security for and act as
collateral agent solely for the benefit of the Banks and that the Collateral
Agent will no longer hold security for or act as collateral agent for the
holders of the Senior Notes after such time.

B. The definition of “Retained Dana Payment” is hereby deleted from the
Collateral Sharing Agreement. The text of Section 8(a) of the Collateral Sharing
Agreement (with respect to the Retained Dana Payment) is hereby deleted from the
Collateral Sharing Agreement, and replaced with the word: “Reserved”. The
references to the “Dana Payment Account” are hereby deleted in Section 9 of the
Collateral Sharing Agreement.

5. RATIFICATION. Except as specifically amended by the provisions hereinabove,
the Loan Documents remain in full force and effect. The Borrower and Guarantors
reaffirm and ratify all of their respective obligations to Agent Bank and the
Banks under all of the Loan Documents, as amended and modified hereby,
including, but not limited to, the Loan Agreement, the Guaranty Agreement, and
all other agreements, documents and instruments now or hereafter evidencing
and/or pertaining to the Loan Agreement. Each reference to all or any of the
Loan Documents contained in any other of the Loan Documents shall be deemed to
be a reference to such Loan Document, as modified hereby; provided, however,
that the Loan Documents shall be deemed not to include the “Note Purchase
Agreement,” the “Senior Notes,” the “$55,000,000 Senior Notes,” the “Notes,” the
“Noteholders,” the “Third Amendment to Note Purchase Agreement,” or any
references to the foregoing, and any such references otherwise contained in the
Loan Documents are hereby deleted except for those references to the Senior
Notes in the recitals, §4 and §8.I of this Amendment.

6. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE BORROWER. To induce the
Agent Bank and the Banks to enter into this Amendment, the Borrower represents
and warrants to Agent Bank and the Banks as follows:

A. The Borrower has full power, authority, and capacity to enter into this
Amendment, and this Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its
respective terms.



--------------------------------------------------------------------------------

B. No uncured Event of Default under the Revolving Credit Notes or any of the
other Loan Documents has occurred which continues unwaived by the Agent Bank,
and no Potential Default exists as of the date hereof.

C. The Person executing this Amendment on behalf of the Borrower is duly
authorized to do so.

D. The representations and warranties made by the Borrower in any of the Loan
Documents are hereby remade and restated as of the date hereof.

E. Except as previously disclosed to the Agent Bank or disclosed in the
Borrower’s filings with the Securities and Exchange Commission, copies of which
have been provided previously to the Agent Bank, there are no material actions,
suits, legal, equitable, arbitration or administrative proceedings pending or
threatened against the Borrower, the adverse determination of which could have a
material adverse effect on the Loan Documents, the business operations or
financial condition of the Borrower and the Guarantors taken as a whole, or the
ability of the Borrower to fulfill its obligations under the Loan Documents.

7. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE GUARANTORS. To induce the
Agent Bank and the Banks to enter into this Amendment, the Guarantors represent
and warrant to the Agent Bank and the Banks as follows:

A. Each Guarantor has full power, authority, and capacity to enter into this
Amendment, and this Amendment constitutes the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with their terms.

B. The Person executing this Amendment on behalf of each Guarantor is duly
authorized to do so.

C. The representations and warranties made by each Guarantor in any of the Loan
Documents are hereby remade and restated as of the date hereof.

D. Except as previously disclosed to the Agent Bank, there are no material
actions, suits, legal, equitable, arbitration or administrative proceedings
pending or threatened against any Guarantor, the adverse determination of which
could have a material adverse effect on the Loan Documents, the business
operations or financial condition of the Borrower and the Guarantors taken as a
whole or the ability of any Guarantor to fulfill its obligations under the
Guaranty Agreement.



--------------------------------------------------------------------------------

8. CONDITIONS PRECEDENT. The obligations of the Agent Bank and the Banks under
this Amendment are expressly conditioned upon, and subject to the following:

A. the execution and delivery by the Borrower and the Guarantors of this
Amendment;

B. the execution and delivery by the Borrower of the Revolving Credit Notes;

C. Delivery to the Agent Bank of a copy of the certificate of the corporate
secretary of Borrower certifying resolutions of the Borrower’s board of
directors to the effect that execution, delivery and performance of this
Amendment have been duly authorized and as to the incumbency of those authorized
to execute and deliver this Amendment and all other documents to be executed in
connection herewith;

D. With respect to each corporate Guarantor, delivery to the Agent Bank of a
copy of the certificate of the corporate secretary of each corporate Guarantor
certifying resolutions of such Guarantor’s board of directors to the effect that
execution, delivery and performance of this Amendment have been duly authorized
and as to the incumbency of those authorized to execute and deliver this
Amendment and all other documents to be executed in connection herewith;

E. With respect to each non-corporate Guarantor, delivery to the Agent Bank of a
copy of the certificate of the Secretary or other appropriate representative of
such Guarantor (i) certifying as to the authenticity, completeness and accuracy
of, and attaching copies of the written consent of the managers of such
Guarantor authorizing the execution, delivery and performance of this Amendment,
and (ii) certifying the names and true signatures of the officers of such
Guarantor authorized to execute and deliver on behalf of such Guarantor this
Amendment;

F. Delivery to the Agent Bank of opinions of counsel to Borrower and the
Guarantors, satisfactory to the Agent Bank.

G. Payment of a commitment fee in the amount of 0.25% of the difference between
Eighty Million Dollars ($80,000,000) and Fifty Million Dollars ($50,000,000)
(the “Revolving Loan Commitment Increase”), such commitment fee payable to the
Agent Bank for the benefit of the Banks in accordance with their pro rata shares
of the Revolving Loan Commitment Increase, plus payment of Agent Bank’s counsel
fees in preparation and closing of the amendment documents and other
out-of-pocket costs.



--------------------------------------------------------------------------------

H. The Borrower’s receipt of net cash proceeds equal to at least $62,930,000 as
a result of the Borrower’s receipt, assignment or liquidation of the Dana
Payment.

I. The Agent Bank’s verification that the Borrower has caused the redemption or
purchase of all of the outstanding Senior Notes.

J. The Borrower’s submission to the Agent Bank of a certificate stating that all
of the conditions set forth in this Section 8 have been met. To the extent that
the Agent Bank determines that such certificate is correct, the Agent Bank shall
note the date and time of submission of such certificate upon such certificate,
and such date and time shall be known as the “Effective Time.”

9. MISCELLANEOUS.

A. Illegality. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

B. Changes in Writing. No modification, amendment or waiver of any provision of
this Amendment nor consent to any departure by the Borrower or any of the
Guarantors therefrom, will in any event be effective unless the same is in
writing and signed by the Agent Bank, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

C. Successors and Assigns. This Amendment will be binding upon and inure to the
benefit of the Borrower, the Guarantors, the Agent Bank and the Banks and their
respective successors and assigns; provided, however, that neither the Borrower
nor the Guarantors may assign this Amendment in whole or in part without the
prior written consent of the Agent Bank, and the Agent Bank and the Banks at any
time may assign this Amendment in whole or in part, as provided in Section 11 of
the Loan Agreement.

D. Counterparts. This Amendment may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument.

E. Documents Held in Escrow until December 31, 2007. As set forth hereinabove,
none of the amendments and changes set forth herein shall take effect or have
any legal effect until all conditions precedent set forth in Section 8 hereof
have been satisfied and, as a result, the Effective Time (as defined in
Section 8.J hereof) has occurred. Prior to the Effective Time, all executed
versions of this Amendment and the Revolving Credit Notes shall be held in
escrow by counsel to the Agent Bank. To the extent the conditions precedent set
forth in Section 8 hereof have not been satisfied (and,



--------------------------------------------------------------------------------

as a result the Effective Time has not occurred) prior to the close of business
December 31, 2007, all executed versions of this Amendment and the Revolving
Credit Notes shall be destroyed and this Amendment and the Revolving Credit
Notes attached hereto shall be treated as though such documents had never been
executed.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent Bank, the Documentation Agent, each Bank, the
Borrower and each Guarantor has caused this Amendment to be duly executed as of
the day and year first above written.

 

JP MORGAN CHASE BANK, N.A.

as Administrative Agent,

Syndications Agent and Collateral

Agent (the “Agent Bank”)

By  

/s/ J. Duffy Baker

  J. Duffy Baker   Senior Vice President

LASALLE BANK, NATIONAL ASSOCIATION,

as Documentation Agent

By  

/s/ Anne Eharoshe

  Anne Eharoshe   Vice President



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A.

(successor by merger to BANK ONE, NA

with main office in Chicago, Illinois), as a Bank

By  

/s/ J. Duffy Baker

  J. Duffy Baker   Senior Vice President

LASALLE BANK NATIONAL ASSOCIATION

as a Bank

By  

/s/ Anne Eharoshe

  Anne Eharoshe   Vice President

NATIONAL CITY BANK

as a Bank

By  

/s/ Rob King

  Rob King   Senior Vice President



--------------------------------------------------------------------------------

SYPRIS SOLUTIONS, INC.

(the “Borrower”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Vice President and Treasurer

SYPRIS TEST & MEASUREMENT, INC.

a Delaware corporation (“ST&M”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary

SYPRIS TECHNOLOGIES, INC.

a Delaware corporation (“ST”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary

SYPRIS ELECTRONICS, LLC

a Delaware limited liability company (“SE”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

SYPRIS DATA SYSTEMS, INC.

a Delaware corporation (“SDS”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary

SYPRIS TECHNOLOGIES MARION, LLC

a Delaware limited liability company (“Marion”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary

SYPRIS TECHNOLOGIES KENTON, INC.

a Delaware corporation (“STK”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary

SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC

a Delaware limited liability company (“STMH”)

(as a “Guarantor”)

By  

/s/ Anthony C. Allen

  Anthony C. Allen   Treasurer and Assistant Secretary